IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 96-40564
                         Summary Calendar



MATTHEW C. LYLE,

                                    Plaintiff-Appellant,

versus

JOHNNY R. BEARD; RAY JOSAY,

                                    Defendants-Appellees.


                       ---------------------

           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. G-92-CV-274
                       ---------------------
                          February 12, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Matthew C. Lyle, Texas prisoner # 358476, proceeding pro se

and in forma pauperis (IFP), filed a civil rights lawsuit under

42 U.S.C. § 1983 against Texas Department of Criminal Justice

(TDCJ) Correction Officers Johnny R. Beard and Ray Josay.   Lyle

alleged that Beard and Josay violated his constitutional rights

by using excessive force and by filing false disciplinary charges


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-40564
                                - 2 -

against him.

     After the jury denied Lyle relief, the magistrate judge

certified that Lyle’s appeal would not be taken in good faith.

Lyle now requests leave to proceed IFP on appeal.   In doing so,

Lyle challenges the certification that his appeal is not taken in

good faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).   Lyle must show that his appeal presents a nonfrivolous

issue.   Carson v. Polly, 689 F.2d 562, 586 (5th Cir. 1982).    In

addition, Lyle requests appointment of counsel and preparation of

the transcript at government expense.

     Lyle has not challenged the denial of relief on his claim

that Beard and Josay filed false disciplinary charges against

him, and he has not challenged Josay’s dismissal.   Accordingly,

these issues are abandoned.    See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987)(issues

not asserted on appeal are abandoned).

     Lyle contends that the magistrate judge erred in allowing

the jury to decide the issue of qualified immunity, provided

erroneous instructions to the jury on the issue of qualified

immunity, and erred in allowing the admission of evidence of his

conviction and of his witnesses’ convictions.   Lyle also contends

that his appointed attorney provided ineffective assistance of

counsel.

     The magistrate judge correctly instructed the jury on

“currently applicable constitutional standards” so that the jury
                             No. 96-40564
                                 - 3 -

could make the initial determination whether Lyle established a

constitutional violation.     See Rankin v. Klevenhagen, 5 F.3d 103,

105-06 (5th Cir. 1993).    The jury found that Lyle had not proven

a constitutional violation and did not reach the qualified

immunity issue.   The violation of TDCJ rules or regulations,

without more, does not amount to a constitutional violation and

does not give rise to a § 1983 cause of action.     See Hernandez v.

Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).    The magistrate

judge did not err in instructing the jury.    Lyle has not shown

that the magistrate judge abused his discretion by admitting

evidence of Lyle’s and of his witnesses’ convictions.     See Fed.

R. Evid. 609(a)(1); see United States v. Triplett, 922 F.2d 1174,

1180 (5th Cir. 1991).     Lyle's contentions relating to ineffective

assistance of counsel are frivolous.     See Sanchez v. United

States Postal Service, 785 F.2d 1236, 1237 (5th Cir. 1986)(there

is no Sixth Amendment right to counsel in a civil case; a claim

of ineffective assistance of counsel does not apply in civil

cases).

     The magistrate judge correctly determined that Lyle’s appeal

was not taken in good faith.    The motion for IFP is DENIED.

Because Lyle has not demonstrated a nonfrivolous issue for

appeal, the appeal is DISMISSED.     See Baugh, 117 F.3d at 202

n.24; 5TH CIR. R. 42.2.

     The motions for a transcript at government expense and for

appointment of counsel are DENIED.
                     No. 96-40564
                         - 4 -

MOTIONS DENIED; APPEAL DISMISSED.